Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 10, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159776
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                    SC: 159776                         Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 COA: 342841
                                                                    Genesee CC: 17-041369-FH
  HENRY EARL LOWE,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the letter request of defendant-appellant to withdraw
  his application for leave to appeal is GRANTED. The appeal is dismissed with prejudice
  and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 10, 2019

                                                                               Clerk